DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/06/2021 has been entered.
 
Amendments
	Claims 32 has been amended to require administering to the non-human animal “a feed additive composition comprising a combination of at least two active ingredients” selected from four combination of active ingredients: (1) capsicum product and a direct fed microbial (DFM); (2) antimicrobial clay and a DFM; (3) capsicum product, formulated yeast, and a DFM; and (4) capsicum product and formulated yeast. In addition, the feed additive composition is being administered “orally as part of a basal animal diet”. 

Election/Restrictions
Claims 1, 27-31, and 36-41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 32-35 and 42-66 have been examined on the merits.

Specification
RE: Objection to the specification
The species “Bacillus licheniformis” recited in par. [00025] is now in proper format. Hence, the objection has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

RE: Rejection of claims 32-35, 42, 45, 53, 56, 62, and 65 under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al. 
Applicant argues that the amendment on claim 32 “makes plain” that the additive composition provides health benefits when fed to the animal as part of a basal animal diet. Given that Lewis et al. (US 2017/0246222) is directed to animal feed compositions comprising fast germinating bacteria with antagonistic effect against Clostridium perfringens, Applicant also insists that the cited prior art simply lists ingredients that can be added to the bacteria and does not teach any of the four combinations of active ingredients. Moreover, Applicant argues that Lewis et al. does not reasonably suggest said combinations because it does not enable one with ordinary skill in the art to make them without undue experimentation. It is further asserted that the inventors are the ones who discovered that DFM and clay worked synergistically together in improving health benefits to the administered animal, and that the combination of capsicum, yeast, and DFM significantly improved health benefits compared to capsicum and yeast alone (Examples 3 and 5-6; Table 25). 
All arguments have been fully considered but are found unpersuasive. First, it is respectfully submitted that the claims only recite that the claimed method is for “improving health in non-human animals”. Applicant defines “improved health” as referring to “a reduction of incidences of diarrhea, reduction in the number of days of diarrhea, a decrease in mortality, improving intestinal health, reducing microbial pathogens in the intestinal tract of the animal, a decrease in cytokine panel measuring TNF-alpha, decrease in immunocrit levels, or combinations thereof in the non-human animals” (par. [00086]). Since Lewis et al. teaches that the disclosed animal feed C. perfringens infections and/or necrotic enteritis (thereby reducing microbial pathogens in the animal’s intestinal tract), improves health, and decreases mortality in the animal, the prior art thus satisfies the claims’ requirement to improve health in non-human animals. 
Second, Lewis et al. also satisfies the stipulation that the composition being orally administered as part of a basal animal diet comprises at least two active ingredients selected from the four recited combinations because the disclosed animal feed composition contains Bacillus DFM mixed with concentrates such as capsaicin and yeast extract (reads on “a combination of capsicum product, formulated yeast, and a DFM”). Although the prior art lists various feed additive ingredients, this does not invalidate Lewis et al.’s disclosure of capsaicin and yeast extract as components of a feed additive composition. See MPEP § 2131.02(II) and Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718.).  Furthermore, as set forth in the office actions, capsaicin and yeast extract are known in the art to provide health benefits to animals as substantiated by Bravo et al. (US 2010/0330187) and Li et al. (British Poultry Science 2017, Vol. 58, pages 635-643). Li et al. and Bravo et al. teach that yeast extract and capsaicin are routinely added as feed Bacillus DFM in Lewis et al.’s animal feed composition is expected to promote the animal's health and would not require undue experimentation. Lewis et al. is thus considered enabled contrary to applicant’s argument. 
Last, Applicant's experimental data that allegedly shows “significantly improved health benefits” or synergy are based on only 1 particular amount for each component in a given combination, 1 type of capsicum product (encapsulated ground peppers), presumably 1 type of formulated yeast (not specified), and 1 type of DFM (Bacillus licheniformis), whereas claims encompass all types of capsicum product, formulated yeast, and DFM at all possible amounts. Furthermore, statistically significant improvement in feed conversion ratio (FCR) was only observed on animals administered with ground peppers and formulated yeast on day 15 (Example 3; Table 9, p. 45). Synergy cannot be established for other combinations since they were only compared to non-challenged control and challenged control (i.e., effect of individual components were not tested). Hence, the claims are not commensurate in scope with Applicant's evidence of significantly improved health benefits.
The rejections of record are considered proper but have been modified to reflect the rephrasing of some limitations recited in claim 32.

Modified rejections
Claims 32-35, 42, 45, 53, 56, 62, and 65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al. (Pub. No. US 2017/0246222 A1).
et al., Clostridium perfringens-associated necrotic enteritis in poultry has increased in countries that stopped using antibiotic growth promoters and causes significant economic losses in the poultry industry. There is thus a need to develop strategies to prevent and control C. perfringens in mono-gastric animals such as poultry (par. [0007]-[0008]). Lewis et al. found that adding direct fed microbials (DFM) from Bacillus species to animal feed can meet such need (par. [0013]).
Lewis et al. discloses an animal feed composition comprising Bacillus DFM, as well as a method for treating and/or controlling C. perfringens infections and/or necrotic enteritis in an animal using the animal feed composition (par. [0014] and [0020]). One aspect of the treatment method comprises: (a) feeding an animal a feed; and (b) administering to the animal one or more Bacillus strains or spores of the strains having antimicrobial activity against C. perfringens, wherein step (a) occurs before, after, or simultaneously with step (b). The animal being fed can be a mono-gastric animal such as pigs and/or poultry, which includes chickens, broilers, and/or layers (par. [0034]-[0037]).
In an embodiment, the Bacillus in the animal feed composition is a B. subtilis or a B. amyloliquefaciens strain (par. [0066]). Preferably, the Bacillus strain is selected from the group consisting of strains having deposit accession numbers NRRL B-50136, NRRL B-50147, NRRL B-50141, PTA-7543, NRRL B-50888, PTA-7549, and NRRL B-50349 (or a strain having all of their identifying characteristics), or any combination thereof (par. [0080]-[0087]). In a preferred embodiment, the bacterial count of each strain in the animal feed composition is between 1x104 and 1x1014 CFU/kg of Bacillus is provided at a bacterial count of between 1x105 and 1x1015 CFU/animal per day (par. [0233]).
The animal feed composition can further contain one or more components selected from concentrate, forage, enzymes, additional microbes, vitamins, minerals, amino acids, and other feed ingredients (par. [0144], [0229]). Forage is a fresh plant material such as hay and silage from forage plants, grass, seaweed, sprouted grains and legumes, and also includes roughage such as fiber, bran, husks from seeds and grains, and crop residues (par. [0274]-[0275]). Concentrates refer to feed with high protein and energy concentrations like fish meal, molasses, oligosaccharides, seeds, grains, and yeast derived material (par. [0276]). In one particular embodiment, the animal feed composition further comprises a bacterium from one or more strains of B. amyloliquefaciens, B. subtilis, B. polymyxa, B. licheniformis, B. megaterium, B. coagulans, B. circulans, or any combination thereof (par. [0262]). In another particular embodiment, the animal feed composition further comprises one or more types of yeast selected from the group consisting of Saccharomycetaceae, Saccharomyces, Kluyveromyces, Candida, Pichia, Torulaspora, Phaffia, and Basidiomycota (par. [0263]). Other feed ingredients include coloring agents, stabilizers, polyunsaturated fatty acids, reactive oxygen generating species, antimicrobial peptides, antifungal polypeptides, growth improving additives and aroma compounds/flavorings such as capsaicin (par. [0296]-[0303]).
Lewis et al.’s animal feed composition does not only treat, prevent, or control C. perfringens infections and/or necrotic enteritis, but also improves the health of animal. In an embodiment, the composition also increases egg yield of poultry. In another 
The method of Lewis et al. reads on the instant application’s method as follows:
Regarding claim 32: feeding an animal such as poultry, which is a non-human animal, the animal feed composition is equivalent to “administering to the non-human animal a feed additive composition”. 
The animal feed composition comprising DFM from Bacillus species such as B. subtilis and one or more additional components such as yeast derived material and capsaicin meets the requirement that the feed additive composition comprises “a combination of at least two active ingredients, wherein the combination of at least two active ingredients are selected from… a combination of capsicum product, formulated yeast and a DFM”. Applicant defines “capsicum product” as referring to any product derived from the fruit of a plant in the Capsicum genus that generally comprises capsaicinoids, the most common of which is capsaicin (par. [00030]-[00031], Specification). 
Feeding (which is an oral administration) of the disclosed animal feed composition comprising feed ingredients including forage like corn and high protein/energy concentrates like fish meal and grains, meets the limitation “wherein the composition is administered to the animal orally as part of a basal animal diet”.   
C. perfringens infections and/or necrotic enteritis in an animal and improve the animal’s performance such as by decreasing mortality satisfies “wherein improving the health of a non-human animal is selected from reducing incidence of diarrhea, reducing number of days of diarrhea, decreasing mortality, improving intestinal health, reducing microbial pathogens in the intestinal tract of the animal, decreasing cytokine panel measuring TNF-alpha, and combinations thereof”.
Regarding claim 34: the animal includes poultry like chickens, broilers, and/or layers, thereby fulfilling “wherein the non-human animal is a chicken”.
Regarding claim 35: treating, preventing, or controlling C. perfringens infections in an animal such as broilers is the same as “wherein improving the health of the chicken comprises reducing the impact of Clostridium perfringens in broilers”.
Regarding claim 45: capsaicin is a capsaicinoid and therefore meets the limitation “wherein the capsicum product is selected from the group consisting of a capsaicinoid, a vanilloid, capsicum, macerated hot peppers, ground hot peppers, hot pepper extract, capsaicin-containing plant materials, encapsulated ground peppers, a coated capsaicin product, and any combinations thereof”.
Regarding claim 53: the animal feed composition comprising yeast derived material, capsaicin, and Bacillus as DFM is analogous to “wherein the composition comprises formulated yeast, capsicum product, and DFM”.
Regarding claim 56: the Bacillus DFM and the capsaicin, which is a capsaicinoid, in the animal feed composition is the same as “wherein the composition comprises capsicum product and DFM”.
Bacillus DFM corresponds to “wherein the composition comprises formulated yeast, and DFM”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims under 35 U.S.C. 103 as being obvious Lewis et al. in view of Knap et al., Li et al., Bravo et al., Lillehoj et al. as evidenced by Naik et al.
Applicant asserts that the secondary references do not cure the deficiencies of Lewis et al. as they fail to teach any of the specified combinations of active ingredients.
et al. does teach all the recited components as being present in the animal feed composition being fed to the animal and that said animal feed composition provides health benefits including improvement of animal health. 
Hence, the rejections are maintained.

Maintained rejections
Claims 32-35, 42-43, 45, 53-54, 56-57, 62-63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No. US 2017/0246222 A1) in view of Knap et al. (Avian Diseases 2010, Vol. 54, pages 931-935).
Lewis et al.’s teachings are set forth above and applied herein. Lewis et al. is found to anticipate claims 32-35, 42, 45, 53, 56, 62, and 65.
The method of Lewis et al. is comparable to the claims below:
Regarding claim 43: the method of claim 42 is further limited to use “Bacillus licheniformis… at a concentration of about 1 x 104 cfu/g to about 1 x 106 cfu/g feed”.
Lewis et al. teaches adding one or more bacteria in the animal feed composition. Among the listed suitable bacteria is B. licheniformis. Moreover, Knap et al. shows that feeding Clostridium perfringens-infected broiler chickens with 8 x 105 to 8 x 107 CFU of B. licheniformis per gram of basal diet significantly decreased feed conversion, increased weight gain, improved lesion score, and decreased mortality (Tables 3-4, page 933). Given these various benefits, a person with ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by Knap et al. to specifically add B. licheniformis in the animal feed composition used in Lewis et al.’s 5 to 8 x 107 CFU/g. Obviousness is based on the rationale that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143(I)(G).
Although the disclosed amount is not identical to the claimed amount of “about 1 x 104 cfu/g to about 1 x 106 cfu/g feed”, MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art". See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66  (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]."  The court stated that "by stating that suitable protection’ is provided if the protective layer is about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Hence, claim 43 is obvious over Lewis et al. in view of Knap et al..
Regarding claims 54, 57, and 63: the B. licheniformis in the modified method of Lewis et al. and Knap et al. is identical to “wherein the DFM is Bacillus licheniformis”.

Claims 32-35, 42, 44-48, 53-54, 56-57, 62-63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No. US 2017/0246222 A1) in view of Knap et al. (Avian Diseases 2010, Vol. 54, pages 931-935) and Bravo et al. (Pub. No. US 2010/0330187 A1).
The teachings of Lewis et al. and Knap et al. are described previously and applied herein. These prior art render claims 32-35, 42-43, 45, 53-54, 56-57, 62-63, and 65 obvious.
Lewis et al.’s method is similar to the following claims:
Regarding claim 44: the capsicum product in the feed composition is further required to be present “at a concentration of about 0.1 lb/ton to about 0.5 lb/ton feed”.
Lewis et al. is different from the instant claim in that it does not teach the amount of capsaicin.
Nonetheless, Bravo et al. teaches that capsicum oleoresin given as a food additive to animals leads to improvement in daily distribution of food ingestion, increase in water intake, and treatment of animal digestive disorders (Abstract; Figure 1). Bravo et al.’s capsicum oleoresin is derived from Capsicum fruit and generally contains 4-15% of capsaicin and dihydrocapsaicin (par. [0009]). As a food additive, it is generally in the form of a powder and can be encapsulated (par. [0016]-[0017]). To use, the food additive is combined with feed concentrate and fodder, for example, in the amount of 2 x 10-4 to 5 x 10-5 part by weight (or 0.0002-0.00005%) (par. [0018]-[0024]). A person with ordinary skill in the art before the effective filing date of the claimed invention would have thus modified the disclosed method by incorporating capsicum oleoresin such as in the amount of 2 x 10-4 to 5 x 10-5 part by weight and expect that its presence in the  Id. 
It is noted that the disclosed amount is not the same as “about 0.1 lb/ton to about 0.5 lb/ton feed”. However, it would be within the skill of one in the art to determine the appropriate concentration through routine experimentation and optimization. See MPEP 2144.05 (II)B. The court has held that differences in concentration will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Claim 44 is thus obvious over Lewis et al. in view of Knap et al. and Bravo et al..
Regarding claim 46: the capsicum oleoresin in the modified method is taught to be obtained from Capsicum (peppers), provided in powder form, and encapsulated, which fulfills “wherein the capsicum product is encapsulated ground peppers”.
Regarding claim 47: the capsicum product is further defined as comprising “about 45% to about 55% ground peppers”.
None of the cited prior art teach the limitation of the instant claim. Despite this, a person with ordinary skill in the art would have found the claimed concentration via routine experimentation and optimization. Id.
.

Claims 32-35, 42-43, 45, 49-50, 53-54, 56-57, 62-63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No. US 2017/0246222 A1) in view of Knap et al. (Avian Diseases 2010, Vol. 54, pages 931-935) and Li et al. (British Poultry Science 2017, Vol. 58, pages 635-643).
Lewis et al. and Knap et al.’s teachings are discussed above and applied herein. Lewis et al. and Knap et al. are found to render claims 32-35, 42-43, 45, 53-54, 56-57, 62-63, and 65 obvious.
The modified method is comparable to the claims below:
Regarding claim 49: the formulated yeast in the method of claim 32 is additionally specified to comprise “about 80-100% yeast extract”.
Lewis et al. and Knap et al. differ from the instant claim in that neither reference teaches that the yeast derived product in the animal feed composition comprises about 80-100% yeast extract.
According to Li et al., commercial yeast cell wall (YCW) products are primarily made of [Symbol font/0x62]-glucan and mannan sugar polymers and have been used as an animal feed additive (Introduction, right column, page 635). Li et al. demonstrates that feeding C. perfringens-infected broilers with basal diet supplemented with 500 g of a YCW product called ImmunoWall (IW, which is a yeast extract) or with 500 g of said YWC product in combination with 3x105 CFU/ton of B. subtilis (CW) (Materials and methods, left column, C. perfringens and E. coli in the ileum and cecum (Tables 7-8, page 641). Since adding a yeast cell wall product to animal feed advantageously improves the intestinal health of animals and reduces pathogens in the gut, one with ordinary skill in the art would have been motivated to further alter the modified method by adding a yeast cell wall product like ImmunoWall to the B. subtilis-containing animal feed composition with reasonable expectation that feeding it to the animal would facilitate treatment of C. perfringens infections. The rationale supporting obviousness is that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143(I)(G).
Hence, claim 49 is obvious over Lewis et al. in view of Knap et al. and Li et al..
Regarding claim 50: the ImmunoWall amounting to 500 g/ton (or 1.10 lb/ton) is similar to “wherein the formulated yeast in the feed composition is at a concentration of about 0.3 lb/ton of feed to about 0.7 lb/ton of feed”. Even though the disclosed amount is not the same as the claimed amount of formulated yeast, it would have been obvious for one with ordinary skill in the art to carry out experiments and find the optimum concentrations that would provide the desired outcome. 
Regarding claim 64: the method of claim 63 has the additional limitation “wherein the formulated yeast in the feed composition is at a concentration of about 0.3 lb/ton to about 0.7 lb/ton feed, and the Bacillus licheniformis in the feed composition is at a 4 cfu/g to about 1 x 106 cfu/g feed”, which read upon by the teachings of Lewis et al., Knap et al., Li et al. as explained above.

Claims 32-35, 42-43, 45, 51-54, 56-57, 59-63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No. US 2017/0246222 A1) in view of Knap et al. (Avian Diseases 2010, Vol. 54, pages 931-935) and Lillehoj et al. (Journal of Poultry Science 2016, Vol. 53, pages 329-340), as evidenced by Naik et al. (US 2017/0251674 A1).
The teachings of Lewis et al. and Knap et al. are set forth above and applied herein. Lewis et al. and Knap et al. render claims 32-35, 42-43, 45, 53-54, 56-57, 62-63, and 65 obvious.
Lewis et al. and Knap et al.’s modified method is similar to the following claims:
Regarding claim 51: the clay in claim 32 is further specified to be “mined clay”.
What differentiates the modified method from the instant claim is that mined clay is not included in the animal feed composition.
It is known in the art that mined clay mixed in an animal feed is beneficial to animals. For example, Lillehoj et al. teaches that basal diet supplemented with thermally-processed montmorillonite clay called Calibrin-Z®, fermentable fiber, and an organic acid helped treat necrotic enteritis in broiler chickens (Abstract, page 329), wherein Calibrin-Z is clay mined from Porter’s Creek Formation as evidenced by Naik et al. (par. [0064]). When fed with the montmorillonite clay-supplemented diet, Lillehoj et al. revealed that Ross/Ross chickens co-infected with C. perfringens and Eimeria maxima exhibited increased body weight, reduced gut lesions, and increased serum C. perfringen toxins compared to chickens fed with basal diet alone (Table 6, page 334; Table 7, page 335). Cobb/Cobb chickens, co-infected with C. perfringens and E. maxima under sub-clinical infection conditions and fed with said montmorillonite clay-supplemented diet, also showed increased body weight gain as well as decreased intestinal lesions, mortality, and feed conversion ratio (Table 9, page 338). A person with ordinary skill in the art before the effective filing date of the claimed invention would therefore been motivated by Lillehoj et al.’s teachings to incorporate mined clay like Calibrin-Z®, fermentable fiber, and an organic acid to the modified animal feed composition and predict that these supplements would advantageously control necrotic enteritis. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is the rationale supporting the conclusion of obviousness. Id.
Claim 51 is therefore obvious over Lewis et al. in view of Knap et al. and Lillehoj et al., as evidenced by Naik et al..
Regarding claim 52: Lillehoj et al.’s teaching of combining 0.25% or 0.5% of Calibrin-Z® with the basal diet (Materials and Methods, page 330) reads on “wherein the antimicrobial clay in the feed composition is at a concentration of about 2 to about 6 lb/ton feed”, which is equivalent to 0.1-0.6%.
Regarding claim 59: the Calibrin-Z® has antibacterial properties including inhibition of bacterial growth via disruption of quorum sensing between bacterial cells as substantiated by Naik et al. (Figures 1-4), thereby satisfying “wherein the composition comprises antimicrobial clay…”. The Bacillus DFM meets “…and DFM”.
B. licheniformis in the modified animal feed composition is the same as “wherein DFM is Bacillus licheniformis”.
Regarding claim 61: 0.25% or 0.5% of the antibacterial clay Calibrin-Z® and the8 x 105 to 8 x 107 CFU/g of B. licheniformis correspond to “wherein the antimicrobial clay in the feed composition is at a concentration of about 2 lb/ton to about 6 lb/ton feed and the Bacillus licheniformis in the feed composition is at a concentration of about 1 x 104 cfu/g to about 1 x 106 cfu/g feed”, respectively.

Claims 32-35, 42, 44-48, 53-57, 62-63, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (Pub. No. US 2017/0246222 A1) in view of Knap et al. (Avian Diseases 2010, Vol. 54, pages 931-935), Bravo et al. (Pub. No. US 2010/0330187 A1), and Li et al. (British Poultry Science 2017, Vol. 58, pages 635-643).
The teachings of Lewis et al., Knap et al., Bravo et al., and Li et al. are described previously and applied herein.
The modified method is comparable to the following claims:
Regarding claims 55 and 66: Bravo et al.’s capsicum oleoresin amounting to 2x10-4 to 5x10-5 part by weight in the feed, Li et al.’s yeast cell wall product ImmunoWall amounting to 500 g/ton or 1.10 lb/ton, Knap et al.’s 8 x 105 to 8 x 107 CFU/g B. licheniformis are analogous to “wherein the formulated yeast in the feed composition is at a concentration of about 0.3 lb/ton to about 0.7 lb/ton feed, the capsicum product in the feed composition is at a concentration of about 0.1 lb/ton to about 0.5 lb/ton feed, Bacillus licheniformis in the feed composition is at a concentration of about 1 x 104 cfu/g to about 1 x 106 cfu/g feed” for the same reasons explained above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

RE: Nonstatutory double patenting rejections of claims 32-35 and 42-66
	Applicant requests that the provisional double patenting rejections be held in abeyance until claims are found allowable, at which time filing of a terminal disclaimer will be considered. Since the instant application is not in condition for allowance, the double patenting rejections have been maintained.

Maintained rejections
Claims 32-35 and 42-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-31 of U.S. Patent 10,834,942 (previously cited as co-pending Application No. 15/950750) in view of Knap et al. (Avian Diseases 2010, Vol. 54, pages 931-935), Bravo et al. (Pub. No. US 2010/0330187 A1), and Lillehoj et al. (Journal of Poultry Science 2016, Vol. 53, pages 329-340), as evidenced by Naik et al. (US 2017/0251674 A1).
The U.S. patent discloses a method of increasing the performance of a swine comprising administering to the swine an effective amount of a composition comprising a culture of one or more Bacillus strains comprising at least B. subtilis 1104 and a Saccharomyces cerevisiae yeast product. The yeast product comprises at least one of a S. cerevisiae yeast extract, a hydrolyzed S. cerevisiae yeast, and a S. cerevisiae yeast culture. In some embodiments, the increased performance includes reducing mortality rate and decreasing pathogenic bacteria in the gut of the administered swine.
The patent does not teach having B. licheniformis, capsicum product, and antimicrobial clay. 
However, Knap et al. teaches that 8 x 105 to 8 x 107 CFU/g of B. licheniformis per gram added basal diet significantly decreased feed conversion, increased weight gain, improved lesion score, and decreased mortality in C. perfringens-infected broiler chickens. Bravo et al., on the other hand, teaches that 2 x 10-4 to 5 x 10-5 part by weight of capsicum oleoresin improves daily distribution of food ingestion, increases in water intake, and treats animal digestive disorders. Furthermore, Lillehoj et al. teaches that 0.25% or 0.5% of Calibrin-Z®, which is an antibacterial clay as evidenced by Naik et al., increased body weight, reduced gut lesions, and increased serum antibody levels to C. perfringen toxins. Given all these health benefits, one with ordinary skill in the art would have been motivated to supplement the disclosed composition with B. licheniformis, capsicum product, antimicrobial clay like Calibrin-Z®, fermentable fiber, and an organic acid and combine them with a basal animal diet. It can be expected that such 

Conclusion
	No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651